Citation Nr: 1623471	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-24 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to status as a child of the Veteran for purposes of eligibility to VA death benefits.



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran had active duty service as a member of the recognized guerillas in the Philippines from August 1944 through December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which determined that the appellant is not the Veteran's dependent child for purposes of determining eligibility for VA death benefits.  

The appellant initially asked that a Central Office hearing, to be held in Washington, D.C., be scheduled in this matter.  She has since withdrawn that request.  


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 1996.

2.  The appellant filed an original claim for VA death benefits in April 2012, at which time she was in advance of 23 years of age.

3.  The appellant has not been permanently incapable of self-support prior to reaching the age of 18.






CONCLUSION OF LAW

The criteria for recognition as the surviving child of the Veteran for purposes of basic eligibility for VA death pension benefits are not met.  38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57, 3.314 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeals for Veterans' Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The question before the Board in this appeal is whether the appellant qualifies for status as the Veteran's child for purposes of determining her eligibility for VA death benefits.  In the present case, the facts are not in dispute and resolution of the issue on appeal is dependent wholly on interpretation of the controlling VA statutes and regulations.  Accordingly, VA is not under any notification or assistance duties.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  For this reason, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit being sought).

II.  Analysis

The appellant purports to be the Veteran's child and seeks VA death benefits on account of the Veteran's death in July 1996.

Certain VA death benefits, including death pension, dependency and indemnity compensation (DIC) benefits, and accrued benefits are payable to a veteran's surviving child.  38 U.S.C.A. §§ 1310 and 1542.

VA regulations define that a "child" of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  38 C.F.R. § 3.57(a).

Here, basic recognition for VA death benefits must be denied because the appellant does not meet the definition of a "child" as required for such eligibility.  Her original claim for VA death benefits was received in April 2012, at which time she was 71 years old, per her provided birth date of November 8, 1940.  A September 2012 private treatment record from St. Martin de Porres Hospital reflects that the appellant was diagnosed at that time with benign paroxysmal positional vertigo and acid peptic disease.  Regardless, the evidence does not show that she was incapable of self-support for any reason prior to reaching 18 years of age.  Given the same, she cannot qualify as a "child" of the Veteran.  This appeal is denied.  See 38 C.F.R. § 3.57(a).


ORDER

Recognition of the appellant as the surviving child of the Veteran for purposes of basic eligibility for VA death pension benefits and VA dependency and indemnity compensation benefits is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


